DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 have been examined.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/28/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to because Fig. 3 shows a diagram that is labeled with only reference numbers in the boxes. A descriptive label indicating the method or process of each step is needed for a clear identification of the steps taken in performing the method or process.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: Page 14, lines 1 and 3 of the Specification recite “the driver 6” should be corrected to “the driver of the second vehicle 6”.  
Appropriate correction is required.
The disclosure is objected to because of the following informalities: Page 14, line 10 of the Specification recites “safety distance 32” should be corrected to “safety distance 34”.  
Appropriate correction is required.

Claim Objections
Claim 12 is objected to because of the following informalities: Claim 12, line 4 recites “the first vehicle in is the predefined driving situation” should be corrected to “the first vehicle is in the predefined driving situation”.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
On January 7, 2019, the USPTO released new examination guidelines for determining whether a claim is directed to non-statutory subject matter.  According to the guidelines, a claim is directed to non-statutory subject matter if: (a) it does not fall within one of the four statutory categories of invention or (b) or meets a three-prong test for determining that: (1) the claim recites a judicial exception, e.g. an abstract idea, (2) without integration into a practical application and (3) does not recite additional elements that provide significantly more than the recited judicial exception.
Claims 1 and 13 are directed toward a method and system. Therefore, it can be seen that they fall within one of the four statutory categories of invention.  However, the claims clearly do not meet the three-prong test for patentability.
	With regard to the first prong, does the claim recite a judicial exception, the guidelines provide three groupings of subject matter that are considered abstract ideas: 
Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations;
Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and
Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion).
Applicant’s claims 1 and 13 are directed toward the abstract idea of establishing the identified safety distance based on receiving measurement data, which comprises mathematical concepts, to data and deriving a result based on the application. Thus, it can be seen that the claims are directed towards an abstract idea.
With regard to the second prong, whether the abstract idea is integrated into a practical application, the guidelines provide the following exemplary considerations that are indicative that an additional element (or combination of elements) may have integrated the judicial exception into a practical application:
an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;
an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
an additional element effects a transformation or reduction of a particular article to a different state or thing; and
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
It is clear that Applicant’s claims do not comprise any of the above additional elements that, individually or in combination, have integrated the judicial exception into a practical application.  There is no improvement in the functioning of a computer.  Nor are the limitations implemented in particular machine or manufacture. There is no transformation or reduction of a particular article to a different state or thing.  There are no additional elements that apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. Claims 1 and 13 recite one additional element: a control device. The control device is recited at a high level of generality, i.e., as a generic processor performing a generic computer function of processing data. This generic processor limitation is no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Notably, there is no actual use or presentation of the motion plans, such as controlling the vehicle.
While the guidelines further state that the exemplary considerations are not an exhaustive list and that there may be other examples of integrating the exception into a practical application, the guidelines also list examples in which a judicial exception has not been integrated into a practical application:
an additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 
an additional element adds insignificant extra-solution activity to the judicial exception; and 
an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.
Since the abstract idea in Applicant’s claims 1 and 15 is implemented on a computer and there are no further limitations or structural elements that go beyond the computer, it can clearly be seen that the abstract idea of establishing the identified safety distance based on receiving measurement data is merely implemented on a computer.  Thus, there is no integration of the abstract idea into a practical application.
With regard to the third prong, whether the claims recite additional elements that provide significantly more than the recited judicial exception, the guidelines specify that the pre-guideline procedure is still in effect.  Specifically, that examiners should continue to consider whether an additional element or combination of elements:
adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; or  
simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.
Applicant’s claims do not recite additional elements that provide significantly more than the recited judicial exception.  The use of one or more computers to implement mathematical operations is a well-understood, routine and conventional activity.
Thus, since claims 1 and 13 are: (a) directed toward an abstract idea, (b) not integrated into a practical application and (c) do not comprise significantly more than the recited abstract idea, they are directed toward non-statutory subject matter and rejected under 35 USC 101.
Claims 2-12 and 14-20 do not comprise any further limitations which cause the abstract idea to be integrated into a practical application or recite significantly more than the abstract idea. Therefore, claims 2-12 and 14-20 are also rejected under 35 USC 101.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 and 13-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ferguson et al. (US 8,761,991 B1) (Ferguson hereinafter).
Regarding claim 1, Ferguson discloses a method for adjusting a safety distance between a first vehicle and a second vehicle preceding the first vehicle at a bunched traffic site by at least one control device, comprising:
receiving measurement data of at least one sensor unit with the at least one control device (Fig. 1, step 102);
evaluating the measurement data of the at least one sensor unit with the at least one control device to identify a bunched traffic site in front of the second vehicle (Fig. 1, step 104);
identifying a safety distance of the first vehicle from the second vehicle, wherein the identified safety distance accounts for a possible reverse motion of the second vehicle; and establishing the identifying safety distance with the at least one control device based upon the identified bunched traffic site (Col. 6, lines 17-36, the vehicle may gather information (e.g., determined in real-time or previously from the one or more sensors or additional sensors) to confirm the state of the traffic signal. The information may indicate behavior of other vehicles, such as vehicles traveling in the same or opposite direction, or cross-traffic. In one example, the vehicle may determine information such as changes in speed or acceleration, or distances to vehicles in front of and/or behind the vehicle. A vehicle in front of the vehicle that is braking may be indicative of a traffic signal that is yellow or red).
Regarding claim 2, Ferguson discloses the method according to claim 1, as stated above, wherein the received measurement data is measurement data of at least one sensor unit of at least one of the first vehicle and the second vehicle (Col. 6, lines 20-25, the information may indicate behavior of other vehicles, such as vehicles traveling in the same or opposite direction, or cross-traffic. In one example, the vehicle may determine information such as changes in speed or acceleration, or distances to vehicles in front of and/or behind the vehicle).
Regarding claim 3, Ferguson discloses the method according to claim 1, as stated above, wherein the received measurement data is measurement data of at least one sensor unit of at least one of a third vehicle and an infrastructure unit (Col. 3, line 54 – col. 4, line 12).
Regarding claim 4, Ferguson discloses the method according to claim 1, as stated above, wherein the identification of the bunched traffic site is based upon identification of at least one of parking vehicles and static objects (Col. 7, lines 23-35).
Regarding claim 5, Ferguson discloses the method according to claim 1, as stated above, wherein the at least one control device includes an external server, the method comprising: transmitting the measurement data of the at least one sensor unit to the external server unit; and transmitting data associated with the identified bunched traffic site using the external server (Col. 3, lines 4-16).
Regarding claim 6, Ferguson discloses the method according to claim 1, as stated above, wherein map data is used in the identification of the bunched traffic site (Col. 14, lines 3-11).
 Regarding claim 13, the elements contained in claim 13 are substantially similar to elements presented in claim 1, except that it sets forth the claimed invention as a system rather than a method and is rejected for the same reasons as applied above.
Regarding claim 14, the elements contained in claim 14 are substantially similar to elements presented in claim 2, except that it sets forth the claimed invention as a system rather than a method and is rejected for the same reasons as applied above.
Regarding claim 15, the elements contained in claim 15 are substantially similar to elements presented in claim 3, except that it sets forth the claimed invention as a system rather than a method and is rejected for the same reasons as applied above.
Regarding claim 16, the elements contained in claim 16 are substantially similar to elements presented in claim 4, except that it sets forth the claimed invention as a system rather than a method and is rejected for the same reasons as applied above.
Regarding claim 17, the elements contained in claim 17 are substantially similar to elements presented in claim 5, except that it sets forth the claimed invention as a system rather than a method and is rejected for the same reasons as applied above.
Regarding claim 18, the elements contained in claim 18 are substantially similar to elements presented in claim 6, except that it sets forth the claimed invention as a system rather than a method and is rejected for the same reasons as applied above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Ferguson in view of Lu et al. (US 2013/0226431 A1) (Lu hereinafter).
Regarding claims 11-12, Ferguson discloses the method according to claim 1, as stated above, except for “wherein the identified safety distance of the first vehicle from the second vehicle is predefined”.
Lu teaches such claimed subject matter. Lu teaches that “In response to sensing the leading vehicle and/or determining that the vehicles are within a specified distance from each other, adaptive cruise control causes the follow-vehicle to maintain a preset distance behind the leading vehicle (i.e., distance control) regardless if the leading vehicle reduces speed or brakes (e.g., the following vehicle decelerates and/or coasts until the preset distance is achieved)” ([0003]).
Therefore, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the predefined safety distance taught by Lu into the invention of Ferguson to enhance driver assistance functionality which can improve safety of the vehicle.

Allowable Subject Matter
Claims 7-10 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See attached form PTO-892.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Luke Huynh whose telephone number is 571-270-5746. The examiner can normally be reached Mon 8-6, Tues 8-12, Thurs & Fri 8-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LUKE HUYNH/            Examiner, Art Unit 3661